AMENDMENT NO. 4

 

TO

FACILITY AGREEMENT PROVIDING FOR A
SENIOR SECURED TERM LOAN
OF US$47,500,000

 

Dated June 20, 2011,

DRY BULK AMERICAS LTD.
and
DRY BULK AUSTRALIA LTD.
as Joint and Several Borrowers,

AND

The Banks and Financial Institutions listed on Schedule I thereto,

as Lenders,

AND

ING BANK N.V., LONDON BRANCH
as Facility Agent and as Security Trustee

AND

INTERNATIONAL SHIPHOLDING CORPORATION,
as Guarantor

Dated as of April 20, 2015

 

--------------------------------------------------------------------------------

 

AMENDMENT NO, 4 TO LOAN AGREEMENT

THIS AMENDMENT NO. 4 TO LOAN AGREEMENT (this "Amendment") is dated as of April
[16], 2015, by and among (1) DRY BULK AMERICAS LTD., a corporation organized and
existing under the laws of the British Virgin Islands ("Dry Bulk Americas") and
DRY BULK AUSTRALIA LTD., a corporation organized and existing under the laws of
the British Virgin Islands ("Dry Bulk Australia"), as joint and several
borrowers (the "Borrowers" and each a "Borrower"), (2) INTERNATIONAL SHIPHOLDING
CORPORATION, a corporation organized and existing under the laws of the State of
Delaware, as guarantor (the "Guarantor"), (3) the banks and financial
institutions listed on Schedule I to the Facility Agreement (as defined below),
as lenders (together with any bank or financial institution which becomes a
Lender pursuant to Section 12 of the Facility Agreement, as defined below, the
"Lenders" and each a "Lender"), and (4) 1NG BANK NY., London branch, as facility
agent (in such capacity, the "Security Trustee" and, together with the Facility
Agent, the "Agents"), and amends and is supplemental to the Senior Secured Term
Loan Facility Agreement dated as of June 20, 2011, entered into by and among the
Borrowers, the Guarantor, the Lenders and the Agents, as amended by Amendment
No. 1 thereto dated as of September 19, 2013, Amendment No. 2 thereto dated as
of November 4, 2014 and Amendment No. 3 thereto dated as of November 17, 2014
(the "Original Agreement" and as further amended hereby, the "Facility
Agreement").

WITNESSETH THAT:

WHEREAS, the Guarantor has informed the Creditors that the Guarantor intends to
incur up to Fifteen Million United States Dollars (US$15,000,000) of additional
Indebtedness (the "Additional Domestic Debt") for general corporate purposes,
either under an existing credit facility or by a new credit facility pursuant to
which the Guarantor would be a borrower, a co-borrower or a guarantor of the
Additional Domestic Debt;

WHEREAS, the Guarantor has informed the Creditors that the Guarantor intends to
refinance that certain Yen denominated term loan facility made to the
Guarantor's subsidiary, East Gulf Shipholding, Inc. ("EGS") and guaranteed by
the Guarantor by incurring indebtedness up to the principal amount of
US$32,000,000 (the "Additional EGS Debt");

WHEREAS, the Guarantor has informed the Creditors that the covenant contained in
Sections 9.2(m) of the Original Agreement will, absent a waiver from the
Lenders, be breached upon (i) the incurrence of the Additional Domestic Debt by
the Guarantor, as a borrower, a co-borrower or a guarantor and (ii) the
incurrence and the related guarantee of the Additional EGS Debt;

WHEREAS, pursuant to that certain Senior Secured Term Loan Facility

Agreement dated as of August 2, 2010, entered into by and among EGS, as
borrower, the Guarantor, the banks and financial institutions listed on Schedule
I thereto (the "EGS Lenders"),

 

--------------------------------------------------------------------------------

 

as lenders, and the Agents, as amended, supplemented or otherwise modified from
time to time, the EGS Lenders made available to EGS a loan in the original
principal amount of US$55,200,000 (the "ING/EGS Facility");

WHEREAS, the Guarantor has informed the Creditors that it is the intent of the
Guarantor to cross-collateralize the Facility and the ING/EGS Facility in order
to provide additional credit support to each such credit facility by having all
collateral provided under each such credit facility secure the obligations under
the other credit facility on a pari passu basis in a manner satisfactory to the
Lenders (such transaction, the "Cross-Collateralization Transaction"); and

WHEREAS, the Security Parties and the Creditors have agreed, inter alia, to
amend the Original Agreement as follows.

NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:

1.Definitions. Unless otherwise defined herein, words and expressions defined in
the Original Agreement have the same meanings when used herein.

2.Representations and Warranties. Each of the Security Parties hereby reaffirms,
as of the date hereof, each and every representation and warranty made thereby
in the Original Agreement and the Note (updated mutatis mutandis).

3.No Defaults. Each of the Security Parties hereby represents and warrants that
as of the date hereof there exists no Event of Default or any condition which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default.

4.Performance of Covenants. Each of the Security Parties hereby reaffirms that
it has duly performed and observed the covenants and undertakings set forth in
the Original Agreement, the Note and the Security Documents on its part to be
performed, and covenants and undertakes to continue duly to perform and observe
such covenants and undertakings, other than as waived hereby, so long as the
Facility Agreement, as may be amended or supplemented from time to time, shall
remain in effect.

5.Waiver/Consent. Subject to the Security Parties' continued compliance with the
provisions contained herein and in the Facility Agreement, the Creditors hereby
consent to

 

 

--------------------------------------------------------------------------------

 

the incurrence of the Additional Domestic Debt and the guarantee of the
Additional EGS Debt by the Guarantor and waive any breach of Section 9.2(m) of
the Facility Agreement solely in connection with the incurrence of Additional
Domestic Debt and the guarantee of the Additional EGS Debt by the Guarantor.
Based upon information provided to us in that request letter dated March 11,
2015, the Creditors, solely in connection with the transactions described
herein, hereby waive compliance with any other provision contained in the
Facility Agreement or the other Transaction Documents as may be necessary to
give full effect to the waiver and consent set forth in this Section 5.

 

6.Final Documentation. The Security Parties shall provide to the Facility Agent
copies of the final documentation in respect of the Additional Domestic Debt and
the Additional EGS Debt no later than July 31, 2015. In respect of the
Additional Domestic Debt, the Security Parties shall provide to the Facility
Agent (i) copies of an executed term sheet and (ii) evidence of bank credit
approvals which are subject only to documentation, in each case, no later than

June 30, 2015.

7.Amendments to the Original Agreement. Subject to the terms and conditions of
this Amendment, the Original Agreement is hereby amended and supplemented as
follows:

(a)All references to "this Agreement" shall be deemed to refer to the Original
Agreement, as amended hereby;

(b)The following definitions shall be added to Section 1.1 of the Original
Agreement in their respective alphabetical order:

'Cross Collateralization Transaction' shall mean the cross-collateralization of
the Facility and the 1NG/EGS Facility in order to provide additional credit
support to each such credit facility by having all collateral provided under
each such credit facility secure the obligations under the other credit facility
on a pari passu basis in a manner satisfactory to the Lenders;" and

"`ING/EGS Facility' shall mean that certain Senior Secured Term Loan Facility
Agreement dated as of August 2, 2010, entered into by and among East Gulf
Shipholding, Inc., as borrower, the Guarantor, as guarantor, the banks and
fmancial institutions listed on Schedule I thereto, as lenders, and the Agents,
as amended, supplemented or otherwise modified from time to time, pursuant to
which the lenders thereto made available to East

 

 

--------------------------------------------------------------------------------

 

Gulf Shipholding, Inc. a loan in the original principal amount of
US$55,200,000;";

(c)The definition of "Required Percentage" in Section 1.1 shall be deleted in
its entirety and replaced with the following:

"'Required Percentage' shall mean (i) one hundred thirty five percent (135%)
from the Closing Date until June 20, 2013, (ii) one hundred forty percent (140%)
from June 21, 2013 until June 20, 2014, (iii) one hundred forty five percent
(145%) from June 21, 2014 through March 31, 2015, (iv) one hundred twenty five
percent (125%) from April 1, 2015 through September 30, 2015, (iv) one hundred
thirty percent (130%) from October 1, 2015 through March 31, 2016, (v) one
hundred fifty percent (150%) from April 1, 2016 through June 20, 2017, and (vi)
one hundred fifty five (155%) at all times thereafter; 

(d)A new Section 8.1(q) is hereby inserted into the Original Agreement as
follows:

"(q) Cross-Collateralization Transaction. The Cross-Collateralization
Transaction has not been consummated in a manner and on terms and conditions
satisfactory to the Lenders within 45 days after the date of "Amendment No. 4 to
this Agreement"; and

(e)Section 9.3(a) of the Original Agreement is hereby amended and restated in
its entirety as follows:

"(a) Consolidated Indebtedness to Consolidated EBITDAR Ratio. Maintain, on a
consolidated basis, a ratio of Consolidated Indebtedness to Consolidated EBITDAR
of not more than (i) 4.50 to 1.00 through the fiscal quarter ending June 30,
2015, (ii) 5.00 to 1.00 through the fiscal quarter ending December 31, 2015,
(iii) 4.50 to 1.00 through the fiscal quarter ending March 31, 2016, and (iv)
4.25 to 1.00 at all times thereafter,

provided that, in the event that one, but not both, of the Vessels under and as
defined in the ING/EGS Facility is sold to a person or entity that is not a
Subsidiary of the Guarantor, the Guarantor shall maintain after such sale,

 

 

--------------------------------------------------------------------------------

 

on a consolidated basis, a ratio of Consolidated Indebtedness to Consolidated
EBITDAR of not more than (i) 4.50 to 1.00 through the fiscal quarter ending June
30, 2015, (ii) 4.75 to 1.00 through the fiscal quarter ending December 31, 2015,
(iii) 4.50 to 1.00 through the fiscal quarter ending March 31, 2016 and (iv)
4.25 to 1.00 at all times thereafter;

provided further, that in the event that both Vessels under and as defined in
the ING/EGS Facility are sold to a person or entity that is not a Subsidiary of
the Guarantor, the Guarantor shall maintain after such sale, on a consolidated
basis, a ratio of Consolidated Indebtedness to Consolidated EBITDAR of not more
than 4.50 to 1.00 through the fiscal quarter ending March 31, 2016 and 4.25 to
1.00 at all times thereafter; provided still further, that in the event that
both vessels under and as defined in the ING/EGS Facility are sold to a person
or entity that is not a Subsidiary of the Guarantor and any other vessel owned
by any Subsidiary of the Guarantor is sold to a person or entity that is not a
Subsidiary of the Guarantor, and the ratio of Consolidated Indebtedness to
Consolidated EBITDAR is equal to or less than 4.10 to 1.00, the Guarantor shall
maintain, on a consolidated basis, a ratio of Consolidated Indebtedness to
Consolidated EBITDAR of not more than 4.25 to 1.00 at all times thereafter,

in each case, as measured at the end of each fiscal quarter of the Guarantor
based on the four most recent fiscal quarters for which financial information is
available.".

8.No Other Amendment. All other terms and conditions of the Original Agreement
shall remain in full force and effect and the Original Agreement shall be read
and construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be.

9.Conditions Precedent to the Effectiveness of this Amendment. The effectiveness
of this Amendment shall be expressly subject to the following conditions
precedent:

(a)This Amendment. The Borrowers and the Guarantor shall have duly executed and
delivered this Amendment to the Facility Agent;

 

 

--------------------------------------------------------------------------------

 

(b)Corporate Authority. The Facility Agent shall have received the
following documents in form and substance satisfactory to the Facility Agent and
its legal advisers:

i.copies, certified as true and complete by an officer of each of the Security
Parties, of the resolutions of its board of directors and, with respect to the
Borrowers, shareholders evidencing approval the transactions contemplated hereby
and authorizing an appropriate officer or officers or attorney-in-fact or
attorneys-in-fact to execute the same on its behalf;

ii.certificate of the jurisdiction of incorporation of each Security Party as to
good standing thereof, and

iii.a certificate signed by the Chairman, President, Chief Financial Officer,
Vice President, Treasurer or Controller of each of the Security Parties to the
effect that (A) no Default or Event of Default shall have occurred and be
continuing, (B) the representations and warranties of such Security Party
contained in the Original Agreement as amended hereby are true and correct as of
the date of such certificate and (C) the copies of its certificate or articles
of incorporation and by-laws or similar constituent documents thereof attached
to its Certificate delivered in connection with its entering into Amendment No.
1 to the Facility Agreement have not been amended or rescinded and remain in
full force and effect as of the day hereof.

(c)Legal Opinions. The Facility Agent shall have received such legal

opinions as it shall reasonably require.

(d)Interest. Fees and Expenses Paid. The Facility Agent shall have
received payment in full of all interest, fees and expenses (including
reasonable legal fees) due under or in connection to the Original Agreement and
this Amendment, including but not limited to a fee in the amount of 0.1% of the
outstanding principal balance under the Facility, equal to US$26,246.00, payable
to the Agent for distribution to the Lenders.

 

 

--------------------------------------------------------------------------------

 

10.Other Documents. By the execution and delivery of this Amendment, the
Security Parties and the Lenders hereby consent and agree that all references in
the Note and the Security Documents to the Original Agreement shall be deemed to
refer to the Original Agreement as amended by this Amendment. By the execution
and delivery of this Amendment, each of the Security Parties hereby consents and
agrees that each of the Note and any other documents that has been executed in
connection with the Original Agreement and each of the Security Parties'
obligations under the Original Agreement shall remain in full force and effect
notwithstanding the amendments contemplated hereby.

11.Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York.

12.Counterparts. This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed to be an
original but all such counterparts shall constitute but one and the same
agreement.

13.Headings: Amendment. In this Amendment, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Amendment. This Amendment cannot be amended other than by written agreement
signed by the parties hereto.

[Signature Page Follows]

 

 

 

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
duly authorized representative on the day and year first above written.

 

DRY BULK AMREICAS LTD.,

AS BORROWER

 

 

BY: /s/ D.B.  DRAKE

NAME: D.B.DRAKE

TITLE: ATTORNEY IN FACT

 

 

DRY BULK AUSTRLIA LTD.,

AS BORROWER

 

 

BY: /s/ D.B. DRAKE

NAME: D.B.DRAKE

TITLE: ATTORNEY IN FACT

 

 

INTERNATIONAL SHIPHOLDING CORPORATION

AS GUARANTOR

 

 

BY: /s/ D.B. DRAKE

NAME: D.B. DRAKE

TITLE: VICE PRESIDENT AND TREASURER

 

 

 

 

ING BANK N. V., LONDON BRANCH

AS Facility Agent, Security Trustee and Lender

   

 

BY: /s/ A. BYRNE

NAME: ADAM BYRNE

TITLE: MANAGING DIRECTOR

 

BY: /s/ RORY HUSSEY

NAME: RORY HUSSEY

TITLE: MANAGEING DIRECTOR

 



--------------------------------------------------------------------------------